Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is amendment filed 7/11/2022, where no claims were amended. Claims 1-14,23,24 remain pending. 

Response to Arguments
Applicant’s arguments, filed 7/11/22, have been fully considered but are not persuasive.
On page 2 of remarks, Applicant argues that the application is drawn to a programmable switch that creates LAN or VLAN network isolation, and on pages 3-4 of remarks, Applicant argues that Cheriton does not teach denying access to packets at the port level for security purposes, rather Cheriton provides redundancy to ensure that all packets received by the system are passed through to their output destination.
In reply, Applicants arguments are not persuasive. Firstly, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the claims do not recite anything about LAN or VLAN network isolation, and do not give any detailed context or functionality regarding the limitation “to enforce security controls”. Rather, the claim is generic in regards to port filtering on a switching device and fails to claim any meaningful security controls. Accordingly, the security controls of the claim are broad limitations which are encompassed by many things, including load balancing filters since load balance filters will preserve the integrity of the switch and maintain its proper functioning (which is a type of security). The Cheriton reference is thus seen to be in the same field of endeavor since Cheriton is drawn to “port filtering for packet switching systems” (see Cheriton, at least Abstract). The allegation that Cheriton is not relevant to the claims since Cheriton is directed to load balancing and redundancy for port switches, is not persuasive since Secondly, Applicant is only focusing on certain portions of Cheriton while ignoring other portions (which were relied upon in the rejection). It is true that Cheriton includes load balancing filtering, but Cheriton also includes filtering where packets are fully blocked and thus not load balanced. Applicant has ignored the citation of column 3 line 65 – column 4 line 2 which states: “When these ingress filters are dynamically programmable, the packet traffic filtered out or allowed to pass can be modified during operation. In one scenario, these filters may be used to partially or fully block or allow traffic to pass.” . This citation clearly states that packets can be denied/blocked. Furthermore, column 6 lines 34-36 states: “The ingress port filter can further be used to block traffic that has been determined to be harmful, such as some excessive traffic from a denial-of-service attacker”. This citation clearly shows that the filters can be used for “security” purposes and to fully block traffic. In other words, the filters are not just used for load balancing and redundancy as alleged. Accordingly, Cheriton is seen to teach the broadly worded claims, and the claims are thus Finally rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,8,11-14,23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheriton (US Patent 7310306) in view of Shimizu et al (US Publication 20070022211).
In reference to claim 1, Cheriton teaches a programmable switching device comprising:
at least one individually programmable port; and at least one programmable filter communicatively coupled to the at least one port (see at least column 3 lines 59-66, which teaches a programmable port and a programmable filter coupled to the port),
wherein the at least one programmable filter is configured to permit/deny data packets from being received or transmitted by a networked device and the at least one port, based on a set of defined rules (see at least column 3 line 65 – column 4 line 5, which teaches the filter allowing or blocking packets through the port and based on rules which are conditions and parameters);
wherein the at least one port comprises one or more network connection points, each connection point having an identifier (see at least column 4 lines 6-8 and column 6 lines 19-40, which teaches receiving packets on multiple links);
wherein the identifier comprises at least an IP address (see at least column 5 lines 10-13 and column 7 lines 15-19, which teaches the packet traffic comprising identifiers such as IP address); and
wherein at least one of the rules utilizes the identifier at the one or more connection points to permit/deny data packets from being received or transmitted (see at least column 7 lines 13-30 and column 8 lines 24-28, which teaches utilizing filter rules based on packet parameters for allowing or blocking packets).
Cheriton fails to explicitly teach where the identifier comprises both a MAC address and an IP address. However, Shimizu teaches traffic filtering through a port based on both MAC address and IP address (see Shimizu, at least 89). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Cheriton based on the teachings of Shimizu for the purpose of increasing the precision of filtering policies by including multiple filtering criteria.
In reference to claim 2, this is taught by Cheriton, see at least column 7 lines 13-15 & 23-25, where Cheriton teaches transmitted control signals setting the filters.
In reference to claim 4, this is taught by Cheriton, see at least column 7 lines 49-55 and column 8 lines 30-57, where Cheriton teaches dynamic programming of the switch. 
In reference to claim 8, this is taught by Cheriton, see at least column 7 lines 49-55, Cheriton teaches updating the filters.
In reference to claim 11, this is taught by Cheriton, see at least column 7 lines 13-30, Cheriton teaches providing identified parameters.
In reference to claim 12, this is taught by Cheriton, see at least column 7 lines 1-10 & 45-55, Cheriton teaches receive and transmit packets.
In reference to claim 13, this is taught by Cheriton, see at least column 3 lines 35-44.
In reference to claim 14, this is taught by Cheriton, see at least column 3 lines 35-44.
In reference to claim 23, this is a slight variation of claim 1 and is rejected based on the same rationale given for claim 1 above.
In reference to claim 24, this is taught by Cheriton, see at least column 7 lines 13-55, Cheriton teaches direct communication between network devices.

Claims 3,5-7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheriton (US Patent 7310306) in view of Shimizu et al (US Publication 20070022211) in further view of Gabriel (US Publication 20120117228).
In reference to claim 3, Cheriton teaches control signals transmitted to the switch (see at least column 7 lines 48-54 and column 8 lines 30-34). Cheriton fails to explicitly teach the signals come from a controller which is a network device coupled to the switch. However, Gabriel teaches (see Gabriel, at least paragraph 38 lines 4-15). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Cheriton based on the teachings of Gabriel for the purpose of allowing a variety of external management agents to manipulate and alter the behavior of the filters and switch.
In reference to claim 5, this is taught by Gabriel, see at least paragraph 38 lines 1-6, where Gabriel teaches API interface link to the switch.
In reference to claim 6, this is taught by Gabriel, see at least paragraph 38 lines 17-30, Cheriton teaches forwarding rules.
In reference to claim 7, this is taught by Gabriel, see at least paragraph 36, where Gabriel teaches forwarding traffic flow.
In reference to claim 9, this is taught by Gabriel, see at least paragraph 38 lines 4-15, Gabriel teaches an interface for remote management.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheriton (US Patent 7310306) in view of Shimizu et al (US Publication 20070022211) in view of Olofsson et al (US Publication 20200389796).
In reference to claim 10, Cheriton fails to explicitly teach wherein the set of defined rules is configured by at least one machine learning algorithm, AI or automation technique. However, Olofsson teaches packet filtering via SDN policies in an SD-WAN network (see Olofsson, at least paragraph 11) and utilizing AI machine learning platform for the policies. It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Cheriton based on the teachings of Olofsson for the purpose of increasing the flexibility of distributing and implementing filtering policies utilizing artificial intelligence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
September 13, 2022